Citation Nr: 0902207	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a right ankle disorder, status post 
chondroplasty, prior to July 19, 2005. 

2.  Entitlement to an initial disability rating greater than 
20 percent for a right ankle disorder, status post 
chondroplasty, since July 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May 25, 2002 to 
June 8, 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Prior to July 19, 2005, the veteran's right ankle 
disability presents "marked" limitation of motion when 
considering pain and other functional loss.  But there is no 
evidence of ankylosis.   

2.  Since July 19, 2005, the veteran's right ankle disability 
presents "marked" limitation of motion when considering 
pain and other functional loss.  But there is still no 
evidence of ankylosis.   


CONCLUSIONS OF LAW

1.  Prior to July 19, 2005, the criteria for an initial 
disability of 20 percent, but no higher, for a right ankle 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5271 (2008).

2.  Since July 19, 2005, the criteria for an initial 
disability higher than 20 percent for a right ankle disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2003, 
October 2003, December 2004, February 2008, and May 2008.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his initial service connection and subsequent 
higher initial rating claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the February 2008 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).   

However, as to the content of notice, it is noted the claim 
at issue stems from an initial rating assignment.  In this 
regard, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that generally, where a service connection claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
initial rating and effective date elements.  The Court added 
that its decision was consistent with its prior decisions in 
Dingess, Dunlap, and Sanders, supra.  In this regard, the 
Court emphasized its previous holding in Dingess that "once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...."  Id.  

Applying the above analysis to the present case, the veteran 
does not contend, nor does the evidence show, any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  In fact, the RO 
actually provided the veteran with downstream Dingess notice 
in February 2008 pertaining to the disability rating and 
effective date elements of his PTSD claim.  The Board 
emphasizes that since this appeal stems from an initial 
rating assignment, additional section 5103(a) notice, in 
particular the notice for increased ratings described in the 
recent Court case of in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), is simply not required here.  Notwithstanding, the 
RO provided the veteran with Vasquez-compliant notice in May 
2008.  Further, after the veteran filed an NOD as to a higher 
initial rating for his right ankle disorder, the additional 
notice requirements described within 38 U.S.C. §§ 5104 and 
7105 were met by the SOC and supplemental SOCs (SSOCs).  
Specifically, these documents provided the veteran with a 
summary of the pertinent evidence as to his right ankle 
disorder claim, a citation to the pertinent laws and 
regulations governing a higher rating for his right ankle 
disorder, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for a right ankle disorder.  
Thus, the veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream initial 
rating and effective date elements of his claim, such that 
there is no prejudicial error in the content of VCAA notice.      

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, certain VCAA 
notice was provided after the initial unfavorable March 2004 
AOJ decision.  However, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case in the June 2008 SSOC.  Therefore, because VA cured the 
timing error and because the claimant did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that VA complied with its duty to notify.  In essence, the 
timing defect in the notice has been rectified, such that 
there is no prejudicial error in the timing of VCAA notice.   

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), relevant VA medical 
examinations, National Guard records, and VA treatment 
records.  In addition, the veteran has also submitted private 
medical evidence, Department of the Air Force records, and 
several written personal statements.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any additional private records, aside 
from those submitted by the veteran.  In the January 2009 
Appellant's Brief, the veteran's representative expressed his 
belief that the April 2008 VA examination was inadequate.  If 
an examination report does not contain sufficient detail, or 
the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  However, a review of the 
examination report discloses a detailed and thorough physical 
examination with findings and comments from the examiner 
regarding the veteran's disability.  The examiner clearly 
followed VA protocol in determining the active and passive 
ranges of motion for his right ankle.  There is no evidence 
the examiner did not use a goniometer.  The examiner also 
considered functional loss.  In short, this VA examination 
was fully adequate.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  In conclusion, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disability has 
been more severe than at others.  Id.  Moreover, although the 
veteran's right ankle award is effective from July 15, 2003, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  Therefore, the Board will consider 
clinical records prior to this date, to the extent that they 
are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

To briefly summarize the history of the veteran's service-
connected right ankle disorder, he sustained a right ankle 
medial talar dome osteochrondral injury in May 2002 during 
active duty training.  He was subsequently placed in a cast.  
Post-service, in September 2002, he had surgery for the right 
ankle - specifically, a right ankle arthroscopy and micro 
fracture chondroplasty.  Since this surgery he has undergone 
regular treatment and physical therapy.  

The RO granted service connection for a right ankle disorder 
in a March 2004 rating decision.  His service-connected right 
ankle disorder was rated under Diagnostic Code 5271, 
limitation of motion of the ankle.  38 C.F.R. § 4.71a (2008).  
From July 15, 2003 to July 19, 2005, the RO rated the 
veteran's right ankle disorder as 10 percent disabling.  As 
of July 19, 2005, the RO rated the veteran's right ankle 
disorder as 20 percent disabling.  The veteran seeks a higher 
initial rating for both time periods.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Prior to July 19, 2005, the evidence of record supports a 
higher 20 percent rating.  38 C.F.R. § 4.7.  In making this 
determination, after reviewing the medical evidence, the 
Board sees no difference in the severity of his right ankle 
disorder prior to and after July 19, 2005.  As such, a 20 
percent rating should be assigned for the entire appeal 
period.  Specifically, the evidence of record reveals 
"marked" limitation of ankle motion, when considering the 
Deluca factors of functional loss.  The January 2004 VA 
examiner documented 45 degrees of plantar flexion, and only 8 
degrees of dorsiflexion.  Notably, pain was noted throughout 
his range of motion.  The veteran was no longer able to run, 
could no longer work as a field supervisor at a construction 
site, and could no longer play sports.  Tenderness, guarding, 
popping, and a "duck foot" position were noted.  Department 
of the Air Force physician letters dated in November 2003 and 
November 2004 assessed a "significant" injury with the need 
for a stability boot and a "sedentary" job.  His symptoms 
were described as "persistent," with pain, swelling, and 
discomfort.  Further surgery was recommended.  A private 
orthopedic examiner in March 2005 noted a boot walker with 
crutches and an "uneven gait."  Tenderness was documented 
as well.  An April 2004 VA orthopedic consult assessed 
"chronic" pain in the right ankle.  Medicines were of no 
benefit.  Finally, a May 2005 VA orthopaedic consult found 
weakness, tenderness, and the need for an ankle brace.  

Therefore, based on credible allegations from the veteran as 
well as objective medical evidence of functional loss due to 
his right ankle disorder, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and the Deluca case have been considered, providing 
a basis for assigning a higher 20 percent initial rating 
under Diagnostic Code 5271.  This 20 percent rating is now 
effective throughout the entire appeal period from July 15, 
2003 to the present.   

There is no basis, however, for increasing the rating beyond 
this higher 20 percent level throughout the entire appeal 
period.  38 C.F.R. § 4.7.  In this vein, the 20 percent 
rating is the maximum rating available under Diagnostic Code 
5271 for limitation of motion.  When a disability is assigned 
the maximum rating for loss of range of motion, application 
of the factors for functional loss is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the veteran 
may only receive a higher rating under a different diagnostic 
code or on an extra-schedular basis.  However, there is no 
evidence of impairment of the tibia and fibula (Diagnostic 
Code 5262) or ankylosis of the ankle (Diagnostic Code 5270). 
Therefore, these Diagnostic Codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

As to ankylosis, it is defined as the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because in 
the present case the veteran is able to move his right ankle 
joint - although not always with normal range of motion, by 
definition, his right ankle joint is not immobile.  In fact, 
no medical professional has stated that the veteran has right 
ankle ankylosis.  The April 2008 VA examiner specifically 
noted no evidence of ankylosis.  Consequently, a higher 
rating on this basis is not warranted.  Moreover, no other 
diagnostic code pertaining to the ankle provides for a rating 
higher than 20 percent.    

Accordingly, the Board finds that the evidence supports a 
higher 20 percent disability rating, but no greater, for the 
veteran's right ankle disorder under Diagnostic Code 5271.  
38 C.F.R. § 4.3.  There is no basis to further "stage" his 
rating for his right ankle disability.  Fenderson, 12 Vet. 
App. at 125-26.  That is, the evidence shows a consistent 
level of disability, and consequently a 20 percent rating is 
warranted from the original effective date of July 15, 2003 
through the present.     

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for his right ankle disability 
address limitation of motion with consideration of pain and 
other functional loss, such that the veteran's disability 
picture is contemplated by the Rating Schedule, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008); VAOPGCPREC 6-96.  
In addition, the Board finds no evidence that the veteran's 
right ankle disability markedly interferes with his ability 
to work, meaning above and beyond that contemplated by his 
separate schedular ratings.  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Although his right ankle 
disorder impacts his ability to work where he has to be on 
his feet, his November 2004 NOD and November 2004 Department 
of the Air Force physician letter both indicate he can still 
perform sedentary work behind a desk, which the veteran 
attempted to do.  In his NOD, the veteran related he only 
lost his desk job because of lay-offs due to downsizing.  He 
subsequently was able to attend school.  A March 2005 private 
examination noted difficulty with a sedentary desk job only 
due to his nonservice-connected back disorder.  Furthermore, 
there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely 
to his service-connected right ankle disability, to suggest 
he is not adequately compensated for his disability by the 
regular Rating Schedule.  VAOPGCPREC 6-96.  His evaluation 
and treatment for his service-connected right ankle disorder 
has been primarily on an outpatient basis, with only some 
inpatient treatment.   


ORDER

Prior to July 19, 2005, an initial disability rating of 20 
percent for a right ankle disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.   

Since July 19, 2005, an initial disability rating higher than 
20 percent for a right ankle disorder is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


